Title: From Thomas Jefferson to Charles Clay, 11 September 1792
From: Jefferson, Thomas
To: Clay, Rev. Charles



Dear Sir
Monticello Sep. 11. 1792.

Your favor of Aug. 8. came duly to hand, and I should with pleasure have done what you therein desired, as I ever should what would serve or oblige you: but from a very early period of my life I determined never to intermeddle with elections of the people, and have invariably adhered to this determination. In my own county, where there have been so many elections in which my inclinations were enlisted, I yet never interfered. I could the less do it in the present instance, to a people so very distant from me, utterly unknown to me, and to whom I also am unknown: and above all, I a stranger, to presume to  recommend one who is well known to them. They could not but put this question to me ‘who are you pray?’ In writing the letter to you on the former occasion I went further than I had ever before done; but that was addressed to yourself to whom I had a right to write, and not to persons either unknown to me, or very capable of judging for themselves. I have so much reliance on your friendship and candor as not to doubt you will approve of my sentiments on this occasion, and be satisfied they flow from considerations respecting myself only, and not you to whom I am happy in every occasion of testifying my esteem. I hope to see you in Bedford about May next, and am with great attachment Dear Sir your friend & servt

Th: Jefferson

